Citation Nr: 1712042	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiovascular disease, claimed as secondary to the service-connected right knee disability.

2. Entitlement to service connection for a circulatory disorder of the right lower extremity, claimed as secondary to the service-connected right knee disability.

3. Entitlement to service connection for a right calf disorder, deep venous thrombosis, claimed as secondary to the service-connected right knee disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the RO.

The Veteran testified before the undersigned in a February 2014 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded these issues in July 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's current cardiovascular disease is not attributable to disease or injury sustained during his period of service. The Veteran's cardiovascular disease was not caused by or permanently made worse by his service-connected right knee disability.

2. The Veteran's current varicose veins of the right lower extremity are not attributable to disease or injury sustained during his period of service. The Veteran's varicose veins of the right lower extremity was not caused by or permanently made worse by his service-connected right knee disability.

3. The Veteran does not have deep venous thrombosis.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiovascular disease are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for a circulatory disorder of the right lower extremity are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3. The criteria for service connection for a right calf disorder, deep venous thrombosis, are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in May 2010, July 2010 and January 2015. The claims were last adjudicated in September 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 




The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in July 2016. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to obtain any outstanding records of treatment and records associated with the Veteran's application for Social Security Administration (SSA) benefits.  Records associated with the Veteran's application for SSA benefits were obtained and added to the claims file in August 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Cardiovascular Disease

The Veteran asserts that his cardiovascular disease was caused or aggravated by his service-connected right knee disability. The claim will be denied. 

The service treatment records do not contain documentation of complaints of or treatment for a cardiovascular disease. An April 2004 Report of VA examination reflects the Veteran's historical report of receiving treatment for chest pain in 1998. He was found to have triple vessel coronary disease and electrocardiogram at the time showed that he had a prior heart attack. A five bypass grafting was performed and six months post operation showed one of the grafts had occluded. The Veteran continued to have chest pain once per day for which he used a nitroglycerin patch at night and sublingual nitroglycerin on an as needed basis. He complained that he was exceptionally tired all of the time. Walking 2-3 blocks caused chest pain. He did not smoke, drink or get any exercise. He had not worked since 1996 because of his knee disability, back disorder and more recently heart disorder.

His chest pain was determined to be partially due to a hiatus hernia and Nexium seemed to provide partial control of his chest pain. On examination, he was diagnosed with hypertensive cardiovascular disease with status post coronary artery bypass graft from 1998 with ongoing coronary insufficiency. The examiner concluded, in pertinent part, that the Veteran's complaints attributable to his heart disease were not related to his military service.

The August 2010 Report of VA joints examination reflects the examiner's opinion that, in pertinent part, the Veteran's right knee disability had not caused his current cardiac disease. The examiner explained the Veteran's assertion of such a nexus was without medical basis.

The August 2015 Report of VA heart conditions examination documents diagnoses of coronary artery disease and coronary artery bypass graft. The examiner opined that it was less likely than not that the Veteran's cardiovascular disease was caused or aggravated by his right knee disability. The examiner explained that medical literature confirmed that established risk factors for coronary artery disease included hypertension, diabetes, smoking, hyperlipidemia, age and gender (male). A higher incidence of cardiovascular disease was also noted in populations with chronic systemic inflammatory conditions such as rheumatoid arthritis. However, the Veteran has osteoarthritic changes to his right knee which was a degenerative disease caused by wear and tear to the joint. The examiner concluded that there was no evidence of an inflammatory arthritic or systemic condition in relation to the Veteran's knee that could possibly contribute to the development of a cardiovascular disease.

The preponderance of the evidence is against the claim of service connection for a cardiovascular disease. Absent in this case is competent evidence of a linkage between the onset of the current cardiovascular disease and a period of service or a service-connected disability. Rather, the evidence shows that the cardiovascular disease did not onset until many years after the Veteran's period of service and it was not caused by or aggravated by his service-connected right knee disability (See April 2004, August 2010 and August 2015 VA examination reports). 

In the August 2015 Report of VA examination, the examiner explained the established risk factors for development of coronary artery disease included hypertension, diabetes, smoking, hyperlipidemia, age and gender (male). In addition, a higher incidence of cardiovascular disease was also noted in populations with chronic systemic inflammatory conditions such as rheumatoid arthritis. However, the Veteran's osteoarthritis of the right knee was a degenerative disease caused by wear and tear to the joint. Thus, there was no evidence of an inflammatory arthritic or systemic condition of the Veteran's right knee that could possibly contribute to the development of a cardiovascular disease. 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current cardiovascular disease and a period of the Veteran's service or a service-connected disability. In short, the Veteran's claim is devoid of competent evidence to support a nexus between his military service or his right knee disability and his claimed cardiovascular disease.

Circulatory Disorder/Deep Venous Thrombosis of the Right Lower Extremity

The Veteran asserts that his circulatory disorder, varicose veins of the right lower extremity, was caused or aggravated by his service-connected right knee disability. The service treatment records do not contain documentation of complaints of or treatment for a circulatory disorder of the right lower extremity.

The August 2010 Report of VA joints examination reflects the Veteran's contention that his right knee disability contributed to the development of his varicose veins which contributed to the development of thrombosis. On examination the diagnosis, in pertinent part, was moderate varicose veins with venous insufficiency. The examiner opined that the right knee disability had not caused the varicose veins or venous insufficiency. The examiner explained that the claim was without medical basis and the right knee disability could not cause the varicose veins. In addition, the examiner explained that there was no right calf injury.

The August 2015 Report of VA artery and vein conditions examination documents a diagnosis of varicose veins. The examiner commented that there was no diagnosis of deep venous thrombosis; however, there was diagnosis of venous varicosities/insufficiency and associated stasis dermatitis of the right calf and leg. The examiner explained that medical literature and current medical knowledge did not support a causal relationship between osteoarthritis and the development of varicose veins or venous insufficiency. Further, the examiner noted that there was no indication of any vascular injury of the right lower extremity sustained in the motor vehicle accident in 1972 that would suggest any long term vascular disorders. Thus, the examiner opined that it was less likely than not that the Veteran's current venous varicosities/venous insufficiency was incurred in caused by or aggravated by his service-connected right knee disability.  

The preponderance of the evidence is against the claim of service connection for a circulatory disorder of the right lower extremity and the appeal will be denied. There is no competent evidence of a linkage between the onset of the current varicose veins of the right lower extremity and a period of service or a service-connected disability. Rather, the evidence shows that the circulatory disorder, varicose veins, of the right lower extremity did not onset until many years after the Veteran's period of service and it was not caused by or aggravated by his service-connected right knee disability (See August 2010 and August 2015 VA examination reports). 

In the August 2015 report of VA examination, the examiner explained that medical literature and knowledge did not support a causal relationship between osteoarthritis and the development of varicose veins or venous insufficiency. Further, the examiner noted that there was no vascular injury of the right lower extremity sustained in service that led to the onset of the current vascular disorders. Therefore, the examiner opined that it was less likely than not that the Veteran's current venous varicosities/venous insufficiency was incurred in caused by or aggravated by his service-connected right knee disability.  
 
This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. There is also no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between any current circulatory disorder and a period of the Veteran's service or a service-connected disability. In short, the Veteran's claim is devoid of substantial relevant evidence to support a nexus between his military service or his right knee disability and his claimed circulatory disorder.

As for the claim for service connection for right calf deep venous thrombosis, the claim of service connection must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have right calf deep venous thrombosis. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only other evidence supporting these claims is the various general lay assertions. The Veteran is not competent to establish that he has a current cardiovascular disease or a circulatory disease of the right lower extremity that was caused by or aggravated by the service-connected right knee disability or that he has current right calf deep venous thrombosis. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:




(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current cardiovascular disease, circulatory disease of the lower extremity or right calf deep venous thrombosis or its cause. The question regarding the diagnosis and etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, these claims must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cardiovascular disease is denied.

Service connection for a circulatory disorder of the right lower extremity is denied.

Service connection for a right calf disorder, deep venous thrombosis denied.


REMAND

The March 2013 VA examination documents that the Veteran's right knee disability impacted his ability to work as it prevented manual employment but not sedentary employment.

The August 2015 VA knee and lower leg conditions examination reflects that the Veteran's right knee disability impacted his ability to perform occupational tasks. The examiner indicated that the Veteran was a former bus driver and his knee disability would limit his ability to drive, sit correctly, bear weight on his knee or walk correctly without assistant device.

The August 2015 VA posttraumatic stress disorder (PTSD) examination documents the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

Remand is required for a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). 

Accordingly, the case is REMANDED for the following action:

1. Determine and obtain further VA medical opinions - in particular with scrutiny as to whether the service-connected disorders, either individually or in tandem render the Veteran unable to obtain and maintain substantially gainful employment. 

Scrutiny should be undertaken as to whether the Veteran's service-connected disabilities (currently, PTSD (50 percent disabling); right knee arthritis (20 percent disabling); arthroscopic repair of the right knee tendonitis and instability (10 percent disabling)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

*November 1997 VA joints examination reflecting that the Veteran worked as a city bus driver and experienced right knee swelling that caused pain and discomfort when he worked the brake or gas pedal.

*September 2000 VA joints examination reflecting that the Veteran had ongoing right knee problems that he felt prevented his employability as a bus driver because his knee would swell.

*March 2013 VA examination documenting that the Veteran's right knee disability impacted his ability to work as it prevented manual employment but not sedentary employment.

*August 2015 VA knee and lower leg conditions examination reflecting that the Veteran's right knee disability impacted his ability to perform the occupational tasks of a bus driver given that the right knee disability limited his ability to drive, sit correctly, bear weight on his knee or walk correctly without assistant device.

*August 2015 VA PTSD examination documenting that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

*The Veteran's application for a TDIU rating indicated that he last worked full-time in 1998. He had completed 2 years of college and had no further education or training.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record, including if necessary following established procedures for an extraschedular rating. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


